—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from so much of an order of disposition of the Family Court, Westchester County (Cooney, J.), dated February 5, 2001, as, after a hearing, determined that she permanently neglected the subject child, terminated her parental rights, and transferred guardianship and custody of the child to the Westchester County Department of Social Services.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
We agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (cf. Anders v California, 386 US 738 [1967]; Matter of LaRose v Wright, 271 AD2d 610 [2000]; Matter of Jacque Dominic J., 264 AD2d 845 [1999]). Santucci, J.P., Krausman, Schmidt and Townes, JJ., concur.